--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response dated November 10, 2020 is acknowledged. 
Priority
This application is a CON of 15/443,664 filed on 02/27/2017 (ABN), which is a CON of 13/060,207 filed on 06/02/2011 (ABN), which is a 371 of PCT/US2009/054706 filed on 08/22/2009, which claims benefit of 61/091,110 filed on 08/22/2008, and claims benefit of 61/091,125 filed on 08/22/2008, and claims benefit of 61/091,097 filed on 08/22/2008, and claims benefit of 61/165,894 filed 04/01/2009, and claims benefit of 61/165,899 filed on 04/01/2009, and claims benefit of 61/165,905 filed on 04/02/2009.
Claim Status
Claims 36, 39, 45-47, 49, 50, 56-60, 62, 66, 67, 69, 75-78, and 194 are pending and examined. Claims 1-35, 37, 38, 40-44, 48, 51-55, 61, 63-65, 68, 70-74, and 79-193 were cancelled. Claim 194 was newly added. Claims 36, 56, and 62 were amended.  
Withdrawn Double Patenting Rejections
Rejections of claims 36, 39, 45-47, 49, 50, and 56-60 over claims 23 and 43 of copending Application No. 15/865,409; and rejections of claims 61, 62, 66, 67, 69, and 75-78 over claims 23 and 43 of copending Application No. 15/865,409 in view of Liu are withdrawn because the present claims were amended to require a method of using an aqueous suspension of solid sorbitol loaded polymer, and the copending claims were amended to require a method of using a solid sorbitol loaded polymer. A suspension is not obvious over a solid. 

Terminal Disclaimer
The terminal disclaimer filed on November 10, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,337,824 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Declaration Under 37 CFR § 1.132
The declaration dated 11/10/2020 has been considered.
Withdrawn Claim Rejections -35 USC § 103(a)
Rejections of claims 36, 39, 45-47, 49, 50, 56-60, 62, 66, 67, 69, and 75-78 over Liu (WO 2007/038802 A2 Published April 5, 2007 -of record in IDS dated 11/01/2019) in view of Anderson et al. (Excipient Development of Pharmaceutical, Biotechnology, and Drug Delivery Systems, Chapter 11: Excipients for Oral Liquid Formulations, Published 2006, pages 155-180 - of record in IDS dated 11/01/2019) are withdrawn because claim 36 was amended to require an aqueous suspension of solid sorbitol-loaded crosslinked polymer as described by the claims. 
The teachings of Liu are related to compositions comprising core-shell particles comprising potassium biding polymers and methods of using the particles to treat hyperkalemia (abstract), where the core comprises a crosslinked cation exchange polymer salt that preferably contains 2-fluoroacrylic acid crosslinked with divinyl benzene, 1,7-octadiene, or a combinations thereof, and wherein the core is in proton form, sodium form, calcium form, potassium form, ammonium form, or combinations thereof (paragraph 0095). Liu teaches that 
Typical excipients known for oral liquid formulations were known from Anderson. Oral liquid dosage forms include suspensions, among others. Liquid formulations offer advantages to patients because liquids may provide better patient compliance for those with swallowing difficulties and better dosage control versus a fixed tablet dose (Introduction page 155). The major challenges in developing liquid dosage forms are stability of a drug in solution, the solubility of a drug at the required level, and acceptable taste (fourth paragraph page 156). Liquid formulations may be aqueous (First paragraph page 158). A sweetening agent can play a number of important roles in an oral liquid formulation such as enhancing flavor, masking bitter taste, and/or increasing viscosity. Sweeteners include natural and artificial (fourth paragraph page 159). The most commonly used natural sweeteners include glycerin, mannitol, sorbitol, and xylitol among others (Table 1 page 160). Sorbitol is not readily fermented by oral microorganisms and has little effect on dental plaque pH (second paragraph page 160), which provides motivation to use sorbitol.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to have formulated Liu's core/shell particle composition as a suspension using excipients that are routinely used in liquid dosage forms as suggested by Anderson, including water and sorbitol. However, there would not have been a reasonable expectation of success to one of ordinary skill in the art to form a suspension of solid sorbitol-loaded polymer as described 
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Janet Hendrickson on February 10, 2021.
The application has been amended as follows:
Cancel claim 39.
Cancel claim 45.
Cancel claim 46.
In claim 47 line 2, replace “have about substantially the same” with --have about the same--. 
In claim 62 lines 1-2, replace “the cation exchange polymer” with --the polymer--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record in the combination of Liu and Anderson. Independent claims 36 and 194 require an aqueous suspension of solid sorbitol-loaded polymer and sorbitol-loaded polymer dispersed in a .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	 
Conclusion
Claims 36, 47, 49, 50, 56-60, 62, 66, 67, 69, 75-78, and 194 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.
The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALMA PIPIC/
Primary Examiner, Art Unit 1617